EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Prebyl on July 29, 2022.
The application has been amended as follows: 
2.1. Claim 1 has been amended as follows:
--1. (Currently amended) An all solid state battery comprising an anode layer, a cathode layer, and a solid electrolyte layer including a solid electrolyte and formed between the cathode layer and the anode layer, wherein
	one of the anode layer and the cathode layer includes an active material comprising a silicon clathrate type crystal phase,
	the active material includes a Na element, a Si element and a Ge element,
	a proportion of the Ge element to a total of the Si element and the Ge element is 0.5 atm% or more and 1 atm% or less,
	an atomic part of the Na element to 136 atomic parts of the Si element is 2.0 parts or more and 5.4 parts or less, [and] such that
	the active material has a composition represented by NawGezSi136-z where [0<w, w≤24 and 0.136≤z≤6.8] 2.0≤w≤5.4 and 0.5≤z≤1.--
2.2. Claims 6-7 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The obviousness rejection over Chan et al in view of Nolas is withdrawn in view of Applicants arguments filed 6/29/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        July 29, 2022